Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          February 1, 2022


       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II

    In the Matter of the Detention of:                                No. 55447-0-II
                                                                    (Consolidated with:
    J.M.                                                            No. 55454-2-II and
                                                                      No. 55504-2-II)

                                  Appellant.                    UNPUBLISHED OPINION


           LEE, C.J. — J.M. appeals the superior court’s commitment order for 180 days of

involuntary inpatient treatment, arguing that the superior court erred by finding that he was gravely

disabled.1 We affirm.

                                                FACTS

           On November 25, 2020, the State filed a petition for 180 days of involuntary treatment for

J.M. The petition alleged that J.M. was gravely disabled. At the time of the petition, J.M. was

detained at RI International Evaluation and Treatment under a prior 90 day commitment order.




1
  In this consolidated case, J.M. has appealed three orders: the September 25, 2020 Findings of
Fact, Conclusions of Law, and Order Authorizing Involuntary Treatment with Antipsychotic
Medication (attached to Notice of Appeal, No. 55447-0-II (Dec. 14, 2020)); December 2, 2020
Findings of Fact, Conclusions of Law and Order Detaining Respondent (attached to Notice of
Appeal, No. 55454-2-II (Dec. 14, 2020)); and December 22, 2020 Findings of Fact, Conclusions
of Law, and Order Authorizing Involuntary Treatment with Antipsychotic Medication (attached
to Notice of Appeal, No. 55504-2-II (Jan. 11, 2021)). Although J.M. appealed three orders and
those appeals were consolidated prior to the briefing, J.M.’s brief addresses only the trial court’s
December 2, 2020 order. Letter from Court Clerk to Counsel re Consolidation, No. 55447-0-II
(Jan. 19, 2021); Letter from Court Clerk to Counsel, No. 55504-2-II (Feb. 9, 2021). Accordingly,
we do not address the other appealed orders.
No. 55447-0-II; Consol. w/No. 55454-2-II; 55504-2-II


       William Hansen, a mental health professional and court liaison for RI International,

testified at the hearing on the petition. Hansen testified that J.M. was diagnosed with unspecified

schizophrenia. Hansen explained that at the beginning of the 90 day commitment, Hansen

decompensated because he was refusing medication. However, J.M.’s condition began improving

when the superior court ordered involuntary medication.

       Hansen also testified that J.M. had appropriate appearance and hygiene. However, J.M.

had a constricted affect and was very anxious. J.M. continued to have hallucinations and paranoia;

however, his preoccupation with religiosity had improved.          Hansen explained that J.M.’s

“cognitive control is impaired with the hallucinations, the paranoia, and the religious

preoccupations.” 4 Verbatim Report of Proceedings (VRP) at 70. And J.M.’s insight and

judgment was impaired. Hansen explained that J.M. continued to deny he had a mental health

disorder or required medication.

       Hansen believed that J.M.’s mental health disorder placed him in danger of harm because

J.M. had nowhere to go if released and J.M. would refuse his medication. It was extremely likely

that, if released, J.M. would be homeless because he could not secure an adult family home

placement.

       [STATE]:  And what harmful consequences do you foresee if he does not
                 receive treatment for his mental disorder in an inpatient setting?
       [HANSEN]: I believe he will be back—this is his fourth stay with us. I believe
                 he will be back where he was when he first came to us, where he
                 was—when he first came to us, he was very delusional and was
                 responding to internal stimuli. It had been very, very difficult to get
                 him up to the point where he is now. And I think if he left, he
                 would—without taking medications, he would be right back where
                 he was.

4 VRP at 71.



                                                2
No. 55447-0-II; Consol. w/No. 55454-2-II; 55504-2-II


        On December 2, 2020, the superior court entered an order for 180 days of involuntary

commitment. The superior court found that J.M.’s symptoms were only controlled by medication

that he refused to take voluntarily. And the superior court found that J.M. “manifests severe

deterioration in routine functioning evidenced by repeated and escalating loss of cognitive or

volitional control over his or her actions and is not receiving such care as is essential for his or her

health or safety.” Clerk’s Papers at 168. Therefore, the superior court found that J.M. was gravely

disabled.

        The superior court ordered J.M. committed for 180 days of involuntary treatment.

        J.M. appeals.

                                             ANALYSIS

        J.M. argues that the superior court erred by finding that he was gravely disabled under the

second prong of the gravely disabled definition.2 We disagree.

        The State bears the burden of establishing a person is gravely disabled by clear, cogent,

and convincing evidence. In re Det. of LaBelle, 107 Wn.2d 196, 209, 728 P.2d 138 (1986). Clear,

cogent, and convincing evidence means that the ultimate fact at issue is shown to be “highly

probable.” Id.



2
  The State contends that this appeal is moot because no effective relief can be provided. The
State argues that 180-day commitment orders are not the type that can be considered in future
commitment proceedings and since J.M. has been committed multiple times, one more
commitment order is not likely to influence future proceedings in any meaningful way. The State’s
arguments ignore the fact that the impact of prior commitments extends beyond court proceedings
and that evaluators must undertake a broad consideration of all prior commitments under RCW
71.05.212(1). In re Det. of M.K., 168 Wn. App. 621, 629-30, 279 P.3d 897 (2012). It is well-
established that an appeal of an involuntary commitment order is not moot. Id. Therefore, we
reject the State’s contention.



                                                   3
No. 55447-0-II; Consol. w/No. 55454-2-II; 55504-2-II


          On appeal, “we will not disturb the trial court’s findings of ‘grave disability’ if supported

by substantial evidence which the lower court could reasonably have found to be clear, cogent and

convincing.” Id. We then determine whether the superior court’s finding support its conclusions.

See id.

          The superior court may order an additional commitment period of 180 days when a person

continues to be gravely disabled. RCW 71.05.320(4)(d), (6)(a).3 “‘Gravely disabled’ means a

condition in which a person, as a result of a behavioral health disorder: (a) Is in danger of serious

physical harm resulting from a failure to provide for his or her essential human needs of health or

safety; or (b) manifests severe deterioration in routine functioning evidenced by repeated and

escalating loss of cognitive or volitional control over his or her actions and is not receiving such

care as is essential for his or her health or safety.” RCW 71.05.020(24).4 The superior court here

found J.M. gravely disabled under the second prong, RCW 71.05.020(24)(b).

          Under RCW 71.05.020(24)(b), a person is gravely disabled if his or her behavioral health

disorder “manifests severe deterioration in routine functioning evidenced by repeated and

escalating loss of cognitive or volitional control over his or her actions and is not receiving such

care as is essential for his or her health or safety.” This standard requires “proof of significant loss

of cognitive or volitional control” and “a factual basis for concluding that the individual is not

receiving or would not receive, if released, such care as is essential for his or her health or safety.”




3
  RCW 71.05.320 was amended in 2021. However, there were no substantive changes made
affecting this opinion, therefore we cite to the current statute.
4
  RCW 71.05.020 was amended in 2021. However, there were no substantive changes made
affecting this opinion, therefore we cite to the current statute.


                                                    4
No. 55447-0-II; Consol. w/No. 55454-2-II; 55504-2-II


LaBelle, 107 Wn.2d at 208. This definition of gravely disabled is meant to address and prevent

“‘revolving door’ syndrome, in which patients often move from the hospital to dilapidated hotels

or residences or even alleys, parks, vacant lots, and abandoned buildings, relapse, and are then

rehospitalized, only to begin the cycle over again.” Id. at 206.

       Here, Hansen testified that J.M. continued to suffer from a loss of cognitive control because

of his hallucinations, paranoia, and religious preoccupation, and J.M. continued to deny he had a

mental health disorder or required medication. Further, Hansen testified that J.M.’s improvement

was based on the medication that he was taking under court order. And Hansen’s testimony

showed that J.M.’s mental health disorder placed him in danger of harm because he had nowhere

to go if released because J.M. could no longer secure an adult family home placement and J.M.

refused to take his medication, leading Hansen to believe that if J.M. were to be released, he would

again be back in an inpatient treatment setting for a fifth time. Thus, the superior court properly

found that J.M.’s symptoms were only controlled by medication he refused to take, that J.M. does

not recognize his need for medication and will not voluntarily take medication if released, and that

J.M. would not receive essential care if he was released. Substantial evidence in the record

supports the superior court’s finding that J.M. was gravely disabled. Accordingly, we affirm.




                                                 5
No. 55447-0-II; Consol. w/No. 55454-2-II; 55504-2-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, C.J.
 We concur:



 Glasgow, J.




 Veljacic, J.




                                                6